Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4,6-10,12-16,18 are allowed.
Regarding Claim 1,
HKC Co Ltd discloses (Drawing 1 and pasted below) an array substrate, comprising a substrate (10), a driving circuit layer (40) located on the substrate (10), and a pixel electrode layer (70) located on the driving circuit layer (40), wherein the pixel electrode layer (70) is electrically connected to the driving circuit layer (40) through a first via hole (circled below); and wherein the pixel electrode layer (70) further comprises at least one second via hole (the narrower one inside the wider one circled below) located in the first via hole, and the second via hole exposes a part of the driving circuit layer (40); wherein the driving circuit layer (40) comprises a gate layer (20) and drain layer; the gate layer comprises a plurality of scan lines and a gate, and the source/drain layer comprises a source/drain and a plurality of data lines (abstract) disposed perpendicular to the scan lines
The prior art does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose 
Claims 2-4, 6 depend on Claim 1, therefore are allowable.


Regarding Claim 7,
HKC Co Ltd discloses (Drawing 1 and pasted above) comprising: forming a driving circuit layer (40) on a substrate (10); forming a first insulating layer (50 or layer directly above 40) on the driving circuit layer; forming a first via hole (circled above in pasted drawing) on the first insulating layer (50) to expose a first portion of the driving circuit layer; forming a pixel electrode layer (70) on the first insulating layer (50), so that the pixel electrode layer (70) is electrically connected to the driving circuit layer (40) through the first via hole (circled in pasted drawing above); and forming a second via hole (circled above) in the pixel electrode layer (70) corresponding to the first via hole, to expose a second portion (circled in pasted drawing above) of the pixel electrode layer (70).
Claims 8-10,12 depends on Claim 7, therefore are allowable.
Regarding Claim 13,
HKC Co Ltd discloses (Drawing 1 and pasted figure above) comprising an array substrate (not shown, but would be substrate above the one shown in Fig. 1), a color filter substrate (10) disposed opposite to the array substrate, and a liquid crystal layer located between the array substrate and the color filter substrate, wherein the array substrate comprises: a substrate, a driving circuit layer (40) located on the substrate, and a pixel electrode layer (70) located on the driving circuit layer (40), wherein the pixel electrode layer (70) is electrically connected to the driving circuit layer (40) through a first via hole (shown in pasted figure above); and wherein the pixel electrode layer (70) further comprises at least one second via hole (shown in pasted figure above) located in the first via hole, and the second via hole exposes a part of the driving circuit layer.
Claims 14-16,18 depends on Claim 13, therefore are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUCY P CHIEN/Primary Examiner, Art Unit 2871